Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
the prior art, does not teach or fairly suggest:
In claim 1: use the electrical power from the diagnostic equipment to access the stored diagnostic information, and use the electrical power from the diagnostic equipment to communicate the stored diagnostic information to the diagnostic equipment, also in claim 12. 
Further the combination of the above limitations with all of the other limitations in the respective independent claim is not obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184